Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Taylor Meacham on May 13, 2021.
The application has been amended as follows: 

9. (Currently Amended) The method of claim 7 further comprising transmitting the HARQ feedback starting at an earliest subframe boundary within [[a]] the shared maximum channel occupancy time after completion of the uplink transmission and performing a fast Listen Before Talk (LBT) procedure.  

10. (Currently Amended) The method of claim 7 wherein the shared maximum channel occupancy time scheme utilizes: a shortened uplink transmission time interval (TTI) within a subframe to enable transmission of the HARQ feedback in a remainder of the subframe: or a timing advance for the uplink transmission such that a downlink channel in which the HARQ feedback is transmitted before a start of a next downlink subframe after completion of the uplink transmission.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 15, 29, 41 and their respective dependent claim(s) are allowed.
The prior art fails to disclose HARQ feedback further comprising an association between an index in the bitmap and a HARQ process ID of each HARQ process, wherein the transmitting HARQ feedback is performed using a shared maximum channel occupancy time scheme in which a portion of a maximum channel occupancy time for an uplink transmission from the wireless device is used for transmission by the network node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411